Broyles, C. J.
This court has no jurisdiction to consider a bill of exceptions which has not been certified by the judge to be entirely true. Fort v. Sheffield, 108 Ga. 781 (33 S. E. 660), and citation.
(a) In the instant case the judge states, in a note which precedes his certificate, that he cannot certify as to a specified material fact appearing in the bill of exceptions. It follows that under the above ruling the bill of exceptions cannot be entertained by this court. See Jarriel v. Jarriel, 115 Ga. 23 (41 S. E. 262).

Writ of error dismissed.


Luke and Bloodworth, J.J., concur.